DETAILED ACTION
This office action is in response to the communication received on November 29, 2022 concerning application No. 17/305,603 filed on July 12, 2022.
	Claims 1-17 are currently pending.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/29/2022 regarding the 35 USC 102 rejection have been fully considered but they are not persuasive. In response to the applicant’s arguments that the prior art fails to teach “cause a display to display an acquisition range of the acquired image of the subject in a specific time phase area, based on the identified acquisition position and the identified phase”, examiner respectfully disagrees. [0046]-[0047] of Yoo discloses displaying a trace 70 in fig. 12 within the display area 50 along with acquired images 52 and 54. The trace 70 includes small circles 72 that in combination represent the acquisition range traveled by the probe. The trace 70 is specifically produced using the displacement estimates produced by the motion estimator 302. The positions of the probe produced by the motion estimator 302 are considered the identified acquisition position. Additionally [0045] discloses the probe position produced by the motion estimator 302 is also denominated in time and [0043] discloses the times at which the frames are acquired is known. The duration between the first frame and the last frame represents the time phase which is represented in the trace 70 from the start of the trace up to the current probe position 8. 

Applicant’s arguments with respect to the claim limitation “wherein the processing circuitry is further configured to cause the display to display the acquisition range, which includes the identified acquisition position, in the specific time phase area in response to determining that the identified time phase is included in the specific time phase area” in claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 12-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable by Yoo et al. (US 20110079082, hereinafter Yoo) in view of Lee et al. (US 20140212110, hereinafter Lee).
Regarding claim 1, Yoo teaches an ultrasonic diagnostic apparatus (Abstract), comprising processing circuitry (the electronic circuitry of the system shown in fig. 1) configured to 
acquire an image of a subject based on a reflected echo signal obtained from 5reflection of an ultrasonic signal, which is transmitted from an ultrasonic probe, from the subject ([0023]-[0024] discloses the echo signals transmitted and received by the probe are processed in order to display the signals in their desired image format); 
identify an acquisition position in the subject at which the image has been acquired ([0026] discloses position information of the images is acquired as the probe is moving and [0027] discloses the probes transducer array 500 is being moved along the skin surface 2 of the patient. therefore the acquired position information of the images is a position in the subject and [00423] discloses the displacement between frames are estimates using the motion estimator 302); 
identify a time phase in which the image has been acquired ([0045] discloses the probe motion indicators are denominated in time and [0043] also discloses the times at which the frames are acquired is known. The duration between the first frame and last frame represents the time phase); and 
10cause a display (display 50 in fig. 12) to display an acquisition range of the acquired image of the subject in a specific time phase area based on the identified acquisition position and identified time phase ([0047] and fig. 12 disclose displaying a trace 70 with markings 72 which when combined is considered the acquisition range. The trace is produced using the displacement estimates of the motion estimator 302. The positions of the probe produced by the motion estimator 302 is considered the identified acquisition position. Additionally [0045] discloses the probe position produced by the motion estimator 302 is also denominated in time and [0043] discloses the times at which the frames are acquired is known. The duration between the first frame and the last frame represents the time phase which is represented in the trace 70 from the start of the trace up to the current probe position 8);
wherein the processing circuitry is further configured to cause the display (display 50 in fig. 12) to display the acquisition range, which includes the identified acquisition position, in the specific time phase area ([0047] and fig. 12 disclose displaying a trace 70 with markings 72 which when combined is considered the acquisition range. The markers 72 represent the acquisition position and the duration between the first frame and the last frame represents the specific time phase area).
Yoo does not specifically teach the displaying of the acquisition range is in response to determining that the identified time phase is included in the specific time phase area.
However,
Lee in a similar field of endeavor teaches displaying data in response to determining that the identified time phase is included in the specific time phase area ([0124] discloses displaying a second ultrasound image frame that was taken within a predetermined time period from the time in which the first image frame was taken. The time between the first image capture event and the end of the predetermined time period is considered the specific time phase area and because the second image is being displayed it was determined that the time in which the second image frame was captured is within the predetermined time period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Yoo to display the acquisition range in response to determining that the identified time phase is included in the specific time phase area. The motivation apply the known technique of displaying information in response to determining that the identified time phase is included in the specific time phase area of Lee to the apparatus of Yoo would be to allow for the predictable results of ensuring that only data captured within the current imaging procedure is displayed to the user for analysis. 
Regarding claim 3, Yoo in view of Lee teaches the apparatus of claim 1, as set forth above. Yoo further teaches the processing circuitry is further configured to identify the acquisition position based on the acquired image ([0026], “the motion estimator can track the movement of the probe along the body of the patient by registering the data of successively acquired images”).
Regarding claim 12, Yoo in view of Lee teaches the apparatus of claim 1, as set forth above. Yoo further teaches the processing circuitry is further configured to adjust a display form of the acquisition range according to a collection rate of a plurality of images ([0047] discloses the marker circles 72 “can be put down after a given number of frames have been acquired” meaning that as the collection rate of frames increases the distance in between the circles decreases and as the collection rate of frames decreased the distance between the circles increases).
Regarding claim 13, Yoo in view of Lee teaches the apparatus of claim 1, as set forth above. Yoo further teaches the processing circuitry is further configured to:
identify a position of the ultrasonic probe ([0047] and fig. 12 “a large dot 8 indicates the current probe position” meaning the position of the probe is identified and [0043]); and
cause the identified position of the ultrasonic probe and the acquisition range to be overlapped and displayed on the display (fig. 12 shows that the position of the probe 8 and the acquisition range are displayed overlapped on the display).
Regarding claim 14, Yoo in view of Lee teaches the apparatus of claim 1, as set forth above. Yoo further teaches the processing circuitry is further configured to:
detect a moving speed of the ultrasonic probe at the time phase of acquiring the image ([0043] and [0044] discloses the velocity/speed of the probe is indicated to the clinician meaning the velocity/speed of the probe is detected); and
adjust a display form of the acquisition range according to the detected moving speed ([0047] discloses the marker circles 72 “can be put down after a given number of frames have been acquired” meaning that when the acquisition rate is held constant and the probes speed is increasing the spacing between the circles will progressively increase and as the speed of the probe decreases the spacing between the circles will progressively decrease). 
Regarding claim 16, Yoo teaches a non-transitory computer readable storage medium storing a program ([0023]-[0026] discloses the processes performed by the ultrasonic diagnostic imaging system are performed using the processors and electronic circuitry of the system in fig. 1 meaning instructions for how to perform the processes must be stored within the system in order for the system to function), the program causing an ultrasonic diagnostic apparatus to:
acquire an image of a subject based on a reflected echo signal obtained from 5reflection of an ultrasonic signal, which is transmitted from an ultrasonic probe, from the subject ([0023]-[0024] discloses the echo signals transmitted and received by the probe are processed in order to display the signals in their desired image format); 
identify an acquisition position in the subject at which the image has been acquired ([0026] discloses position information of the images is acquired as the probe is moving and [0027] discloses the probes transducer array 500 is being moved along the skin surface 2 of the patient. therefore the acquired position information of the images is a position in the subject and [00423] discloses the displacement between frames are estimates using the motion estimator 302); 
identify a time phase in which the image has been acquired ([0045] discloses the probe motion indicators are denominated in time and [0043] also discloses the times at which the frames are acquired is known. The duration between the first frame and last frame represents the time phase); and 
10cause a display (display 50 in fig. 12) to display an acquisition range of the acquired image of the subject in a specific time phase area, based on the identified acquisition position and identified time phase ([0047] and fig. 12 disclose displaying a trace 70 with markings 72 which when combined is considered the acquisition range. The trace is produced using the displacement estimates of the motion estimator 302. The positions of the probe produced by the motion estimator 302 is considered the identified acquisition position. Additionally [0045] discloses the probe position produced by the motion estimator 302 is also denominated in time and [0043] discloses the times at which the frames are acquired is known. The duration between the first frame and the last frame represents the time phase which is represented in the trace 70 from the start of the trace up to the current probe position 8);
wherein the program further causes the display (display 50 in fig. 12) to display the acquisition range, which includes the identified acquisition position, in the specific time phase area ([0047] and fig. 12 disclose displaying a trace 70 with markings 72 which when combined is considered the acquisition range. The markers 72 represent the acquisition position and the duration between the first frame and the last frame represents the specific time phase area).
Yoo does not specifically teach the displaying of the acquisition range is in response to determining that the identified time phase is included in the specific time phase area.
However,
Lee in a similar field of endeavor teaches displaying data in response to determining that the identified time phase is included in the specific time phase area ([0124] discloses displaying a second ultrasound image frame that was taken within a predetermined time period from the time in which the first image frame was taken. The time between the first image capture event and the end of the predetermined time period is considered the specific time phase area and because the second image is being displayed it was determined that the time in which the second image frame was captured is within the predetermined time period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium disclosed by Yoo to display the acquisition range in response to determining that the identified time phase is included in the specific time phase area. The motivation apply the known technique of displaying information in response to determining that the identified time phase is included in the specific time phase area of Lee to the non-transitory computer readable medium of Yoo would be to allow for the predictable results of ensuring that only data captured within the current imaging procedure is displayed to the user for analysis. 
Regarding claim 17, Yoo in view of Lee teaches the apparatus of claim 1, as set forth above. Lee further teaches the processing circuitry is further configured to receive setting information from an operator ([0019] discloses the system is configured to receive input from a user), the setting information indicating a value of the specific time phase ([0116], “within a predetermined time period (or a time period selected by a user)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Yoo in view of Lee to have the processing circuitry be further configured to receive setting information from an operator, the setting information indicating a value of the specific time phase. The motivation apply the known technique of having the processing circuitry be further configured to receive setting information from an operator, the setting information indicating a value of the specific time phase of Lee to the apparatus of Yoo in view of Lee would be to allow for the predictable results of allowing a user to determine the specific time period in which they want to analyze data.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Lee as applied to claim 1 above, and further in view of Lee et al. (US 20100286518, hereinafter Lee).
Regarding claim 2, Yoo in view of Lee teaches the apparatus of claim 1, as set forth above. Yoo in view of Lee does not specifically teach the processing circuitry is further configured to identify the acquisition position based on a detection result of a sensor provided in the ultrasonic probe.
However,
Lee in a similar field of endeavor teaches processing circuitry (the electronic circuitry of system 120 in fig. 1) configured to identify the acquisition position based on a detection result of a sensor provided in the ultrasonic probe ([0064] discloses the position device 370 located within probe 326 in fig. 7 communicates the position of the probe with a position tracking module such as module 148).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Yoo in view of Lee to have the processing circuitry be further configured to identify the acquisition position based on a detection result of a sensor provided in the ultrasonic probe. The motivation to apply the known technique of having the processing circuitry be configured to identify the acquisition position based on a detection result of a sensor provided in the ultrasonic probe of Lee to the apparatus of Yoo in view of Lee would be to allow for the predictable results of reducing the need to have extensive image analysis software stored within the device which would reduce cost and increase access to the apparatus.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Lee as applied to claim 1 above, and further in view of Banjanin et al. (US 20130245428, hereinafter Banjanin).
Regarding claim 4, Yoo in view of Lee teaches the apparatus of claim 1, as set forth above. Yoo in view of Lee does not specifically teach an imager configured to image the ultrasonic probe, wherein the processing circuitry is further configured to identify the acquisition position based on the image imaged by the imager.
However,
Banjanin in a similar field of endeavor teaches an imager configured to image the ultrasonic probe ([0033] discloses tracking device 200A is a camera for capturing an image of the probe 100), 
wherein the processing circuitry is configured to identify the acquisition position based on the image imaged by the imager ([0033] discloses the tracking device 200A detects a movement of the probe 100 which is used to generate positional data of the probe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Yoo in view of Lee to have an imager configured to image the ultrasonic probe, wherein the processing circuitry is further configured to identify the acquisition position based on the image imaged by the imager. The motivation to apply the known technique of having an imager configured to image the ultrasonic probe, wherein the processing circuitry is configured to identify the acquisition position based on the image imaged by the imager of Banjanin to the apparatus of Yoo in view of Lee would be to allow for the predictable results of being able to track any probe for example one that does not have an internal tracking system, therefore any probe can be used in communication with the ultrasonic diagnostic apparatus.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Lee as applied to claim 1 above, and further in view of Akaki et al. (US 20110137169, hereinafter Akaki).
Regarding claim 5, Yoo in view of Lee teaches the apparatus of claim 1, as set forth above. Yoo in view of Lee does not specifically teach the processing circuitry is further configured to identify the time phase based on biometric information about a heart rate or a pulse of the subject.
However,
Akaki in a similar field of endeavor teaches processing circuitry (the electronic circuitry of the system shown in fig. 1) configured to identify the time phase based on biometric information about a heart rate or a pulse of the subject ([0038] discloses the time phase is estimated using the ECG waveform outputted by the biometric measuring unit 49. The ECG waveform represents the heart rate of the subject).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Yoo in view of Lee to have the processing circuitry be further configured to identify the time phase based on biometric information about a heart rate or a pulse of the subject. The motivation to apply the known technique of having the processing circuitry be configured to identify the time phase based on biometric information about a heart rate or a pulse of the subject of Akaki to the apparatus of Yoo in view of Lee would be to allow for the predictable results of having the time phase be specific to every patient rather than having a universal time phase, thereby making the data more accurate to the patient.
Regarding claim 6, Yoo in view of Lee teaches the apparatus of claim 1, as set forth above. Yoo in view of Lee does not specifically teach the processing circuitry is further configured to identify the time phase based on information about a cardiac cycle of the subject.
However,
Akaki in a similar field of endeavor teaches processing circuitry (the electronic circuitry of the system shown in fig. 1) configured to identify the time phase based on information about a cardiac cycle of the subject ([0038] discloses the time phase is estimated using the ECG waveform outputted by the biometric measuring unit 49. The ECG waveform represents the heart rate of the subject).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Yoo in view of Lee to have the processing circuitry be further configured to identify the time phase based on information about a cardiac cycle of the subject. The motivation to apply the known technique of having the processing circuitry be configured to identify the time phase based on information about a cardiac cycle of the subject of Akaki to the apparatus of Yoo in view of Lee would be to allow for the predictable results of having the time phase be specific to every patient rather than having a universal time phase, thereby making the data more accurate to the patient.
Regarding claim 7, Yoo in view of Lee teaches the apparatus of claim 1, as set forth above. Yoo in view of Lee does not specifically teach the processing circuitry is further configured to set the specific time phase area.
However,
Akaki in a similar field of endeavor teaches processing circuitry (the electronic circuitry of the system shown in fig. 1) configured to set the specific time phase area ([0078] “the time phase is a time phase configured by an input operation of the input unit 45”, by having the time phase input the system sets the specific time phase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Yoo in view of Lee to have the processing circuitry be further configured to set the specific time phase area. The motivation to apply the known technique of having the processing circuitry be configured to set the specific time phase area of Akaki to the apparatus of Yoo in view of Lee would be to allow for the operator to decide the time phase, thereby allowing the operator to view a specific time phase of interest.

Claim(s) 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Lee at applied to claim 1 above, and further in view of Duindam et al. (US 20200078103, hereinafter Duindam).
Regarding claim 8, Yoo in view of Lee teaches the apparatus of claim 1, as set forth above. Yoo in view of Lee does not specifically teach the processing circuitry is further configured to cause the display to display a body mark, the acquisition range being caused to be visually displayed on the body mark.
However,
Duindam in a similar field of endeavor teaches processing circuitry (the electronic circuitry of the system 200 shown in fig. 2A) configured to cause the display to display a body mark ([0084] and fig. 6 disclose the display includes anatomical features 610), the acquisition range being caused to be visually displayed on the body mark (fig. 6 and [0084] disclose the current path of the elongate device 620 is displayed within the anatomical features 610. The current path of the elongate device is seen as the acquisition range). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Yoo in view of Lee to have the processing circuitry be further configured to cause the display to display a body mark, the acquisition range being caused to be visually displayed on the body mark. The motivation to apply the known technique of having have the processing circuitry be configured to cause the display to display a body mark, the acquisition range being caused to be visually displayed on the body mark of Duindam to the apparatus of Yoo in view of Lee would be to allow for the predictable results of observing the range of the ultrasound probe in relation to the anatomy being imaged.
Regarding claim 9, Yoo in view of Lee teaches the apparatus of claim 1, as set forth above. Yoo in view of Lee does not specifically teach the processing circuitry is further configured to cause the display to display a reference image, the acquisition range being caused to be visually displayed on the reference image.
However,
Duindam in a similar field of endeavor teaches processing circuitry (the electronic circuitry of the system 200 shown in fig. 2A) configured to cause the display to display a reference image ([0084] and fig. 6 disclose the display includes anatomical features 610), the acquisition range being caused to be visually displayed on the reference image (fig. 6 and [0084] disclose the current path of the elongate device 620 is displayed within the anatomical features 610. The current path of the elongate device is seen as the acquisition range). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Yoo in view of Lee to have the processing circuitry be further configured to cause the display to display a reference image, the acquisition range being caused to be visually displayed on the reference image. The motivation to apply the known technique of having have the processing circuitry be configured to cause the display to display a reference image, the acquisition range being caused to be visually displayed on the reference image of Duindam to the apparatus of Yoo in view of Lee would be to allow for the predictable results of observing the range of the ultrasound probe in relation to the anatomy being imaged.
Regarding claim 11, Yoo in view of Lee teaches the apparatus of claim 1, as set forth above. Yoo in view of Lee does not specifically teach the processing circuitry is further configured to cause a plurality of acquisition ranges having correspondingly different specific time phase areas from one another to be overlapped and displayed on the display.
However,
Duindam in a similar field of endeavor teaches processing circuitry (the electronic circuitry of the system 200 shown in fig. 2A) configured to cause a plurality of acquisition ranges having correspondingly different specific time phase areas from one another to be overlapped and displayed on the display ([0084] and fig. 6 disclose the display displays the current path 620 and historical paths 645 overlapped on the same display. The current path is seen as the acquisition range during the current time phase and the historical path 645 as a previous acquisition range during a previous time phase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Yoo in view of Lee to have the processing circuitry be further configured to cause a plurality of acquisition ranges having correspondingly different specific time phase areas from one another to be overlapped and displayed on the display. The motivation to apply the known technique of having the processing circuitry be configured to cause a plurality of acquisition ranges having correspondingly different specific time phase areas from one another to be overlapped and displayed on the display of Duindam to the apparatus of Yoo in view of Lee would be to allow for the predictable result of viewing all of the current and historic ranges on the same image for comparison.
	
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Lee as applied to claim 1 above, and further in view of Fujita et al. (US 20100022881, hereinafter Fujita).
Regarding claim 10, Yoo in view of Lee teaches the apparatus of claim 1, as set forth above. Yoo in view of Lee does not specifically teach the processing circuitry is further configured to cause the display to display, side by side, a plurality of acquisition ranges having correspondingly different specific time phase areas.
However,
Fujita in a similar field of endeavor teaches processing circuitry (the electronic circuitry of the system 10 shown in fig. 1) configured to cause the display to display, side by side, a plurality of acquisition ranges having correspondingly different specific time phase areas ([0048] and figs. 4-5 show a display including a region on the right of the display that is displaying sectional regions of the breast that indicate the positions in which the tomograms are obtained. Because the system only contains one probe it can only image one breast at a time meaning each indication is from a different time phase and each of the position indicators are seen as the acquisition ranges).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Yoo in view of Lee to have the processing circuitry be further configured to cause the display to display, side by side, a plurality of acquisition ranges having correspondingly different specific time phase areas. The motivation to apply the known technique of having the processing circuitry be configured to cause the display to display, side by side, a plurality of acquisition ranges having correspondingly different specific time phase areas of Fujita to the apparatus of Yoo in view of Lee would be to allow for the predictable results of examining multiple different acquisition ranges simultaneously. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Lee as applied to claim 1 above, and further in view of Schneider et al. (US 20170181726, hereinafter Schneider).
Regarding claim 15, Yoo in view of Lee teaches the apparatus of claim 1, as set forth above. Yoo in view of Lee does not specifically teach the processing circuitry is further configured to: determine whether creation conditions for creating a composite image using a acquired and collected plurality of images are satisfied; and cause the display to display the acquisition range necessary to satisfy the creation condition when determining that the creation conditions are not satisfied.
However,
Schneider in a similar field of endeavor teaches processing circuitry (the electronic circuitry of the system 10 shown in fig. 1) configured to: 
determine whether creation conditions for creating a composite image using a acquired and collected plurality of images are satisfied ([0017] and 415 in fig. 4 disclose the system determines whether the acquired images are sufficient or insufficient); and 
cause the display to display the acquisition range necessary to satisfy the creation condition when determining that the creation conditions are not satisfied ([0118] discloses “the tracking processor 42 could indicate on the display 38 where more image data is needed and indicate how to move the probe 60 relative to its current position” the indication of where and how to move the probe is seen as the necessary acquisition range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Yoo in view of Lee to have the processing circuitry be further configured to determine whether creation conditions for creating a composite image using a acquired and collected plurality of images are satisfied; and cause the display to display the acquisition range necessary to satisfy the creation condition when determining that the creation conditions are not satisfied. The motivation to apply the known technique of having the processing circuitry be configured to determine whether creation conditions for creating a composite image using a acquired and collected plurality of images are satisfied; and cause the display to display the acquisition range necessary to satisfy the creation condition when determining that the creation conditions are not satisfied of Schneider to the apparatus of Yoo in view of Lee would be to allow for the predictable results of instructing the user on where to move the probe, in order to insure the sufficient imaging is acquired.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793